Citation Nr: 1454303	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  09-50 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to initial increased ratings for intervertebral disc syndrome of the lumbar spine, rated as zero percent disabling prior to June 13, 2011, and 10 percent disabling since June 13, 2011.

2.  Entitlement to an initial compensable rating for a Baker's cyst of the right knee.

3.  Entitlement to an initial compensable rating for a Baker's cyst of the left knee.

4.  Entitlement to an initial compensable rating for tenosynovitis of the right ankle.

5.  Entitlement to an initial compensable rating for tenosynovitis of the left ankle.

6.  Entitlement to service connection for chronic pharyngitis.

7.  Entitlement to service connection for bilateral tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from December 2002 to December 2006. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In the April 2008 rating decision, the RO granted service connection for the lumbar spine disability effective December 31, 2006, and assigned a zero percent disability rating.  In an August 2011 supplemental statement of the case, the RO assigned a 10 percent evaluation for the lumbar spine disability effective June 13, 2011.  Because the maximum benefits were not granted, the issue of entitlement to higher evaluations for the lumbar spine disability remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

In an October 2009 VA Form 9 perfecting the issues on appeal, the Veteran did not request a hearing.  In an August 2010 VA Form perfecting a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), the appellant requested a Board videoconference hearing.  Later service connection was granted for PTSD.  In a July 2014 e-mail, a RO employee informed a congressional staff member that the claimant would be scheduled for a Board hearing.  The Board contacted the representative and asked them to provide clarification on whether the Veteran wants a hearing and if so what type of hearing.  In December 2014, the representative indicated that he had spoken to the appellant and that the claimant wants a videoconference Board hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a videoconference hearing date.  The RO should take note that the Veteran has set forth specific requests as to the date and location of his hearing in a December 2014 statement from his representative; if these requests cannot be accommodated, the Veteran should be so advised.  Ultimately, the Veteran must be notified of the date, time and place of that hearing by letter mailed to his current address of record, with a copy to his representative.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



